Title: From George Washington to Richard Humpton, 24 October 1783
From: Washington, George
To: Humpton, Richard


                        
                            Sir
                            Rocky hill 24th Octr 1783
                        
                        The Honorable the Congress having by their Proclamation of the 18th Inst. thought proper to discharge their
                            Army I am to desire that immediately on the receipt of this you proceed to discharge the Troops under your Command at
                            Philada.
                        You will please to call at the War Office for Blank discharges—and Report to me your proceedings in this
                            business. I am Sir Your most Obedient Servant 
                        
                            Go: Washington
                        
                    